Order entered July 6, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00945-CV

                        CITY OF DENTON, Appellant

                                       V.

             MICHAEL GRIM AND JIM MAYNARD, Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-17-08139

                                   ORDER

      Before the Court is appellant’s July 1, 2021 unopposed motion for extension

of time to file its reply brief, which is due July 19. We GRANT the motion and

ORDER the brief be filed no later than August 6, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE